t c memo united_states tax_court james d and rita k snyder petitioners v commissioner of internal revenue respondent docket no filed date r attributed to ps’ various items with respect to two trusts on the grounds that such trusts were either shams or grantor trusts on the ground that the assignment_of_income_doctrine applied or on the ground that ps failed to report certain trust items r determined a sec_6662 i r c accuracy-related_penalty against ps at trial r moved for penalties on account of delay and for other reasons under sec_6673 sec_1 held trust income attributed to ps for substantially the reasons stated by r held further ps are liable for accuracy- related penalties under sec_6662 sec_3 held further for various reasons pss are liable for a penalty under sec_6673 i r c - - james d and rita k snyder pro_se dale a suzi for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date the notice respondent determined deficiencies in and an addition and penalties with respect to petitioners’ through federal income taxes as follows sec_6651 a sec_6662 a year deficiency addition_to_tax penalty dollar_figure -- dollar_figure big_number dollar_figure big_number big_number -- big_number -- big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure for convenience monetary amounts have been rounded to the nearest dollar amount at the conclusion of the trial in this case respondent moved that the court impose penalties under sec_6673 which provides penalties for procedures instituted primarily for delay and for other reasons we took that motion under advisement respondent has conceded the addition_to_tax for determined under sec_6651 for failure_to_file a return on time we accept that concession we must decide the following issues for each of the years in issue ' whether petitioners understated their gross_income by omitting certain items reported by petitioners on returns made by them for two trusts complete connections trust and j r trust ’ whether petitioners are liable for self-employment taxes and are entitled to related deductions on account of each’s share of the trust items respondent determined petitioners omitted from gross_income in their reply brief petitioners state the statute_of_limitations has expired for the years in question respondent has failed to provide the petitioner any facts or evidence showing where the statute of limitation has been extended for any of the tax years in question in pertinent part rule provides that a party shall set forth in the party’s pleading any matter constituting an affirmative defense including the statute_of_limitations the petition does not raise any issue with respect to the statute_of_limitations and we cannot conclude that such issue was tried by consent see rule b the affirmative defense of statute_of_limitations is not before the court in any event it appears that sec_6501 would not limit the assessment or collection of any of the tax_liabilities here in issue see sec_6501 e in naming describing or referring to complete connections trust and j r trust we use the term trust for convenience without intending a finding that in either case a_trust relationship did in fact exist the amount of petitioners’ liability for self-employment taxes and the amount of the deductions under sec_164 to which petitioners are entitled are computational matters the resolution of which will depend upon our disposition of the gross_income issue petitioners have not separately challenged such liability and deduction and we do not further discuss those items q4e- whether the exemptions claimed by petitioners must be reduced on account of any increase in their adjusted_gross_income whether petitioners are liable for accuracy-related_penalties under sec_6662 finally we must decide whether petitioners are liable for a penalty under sec_6673 findings_of_fact some facts are stipulated and are so found the first and second stipulations of facts filed by the parties with accompanying exhibits are incorporated herein by this reference residence at the time the petition was filed petitioners resided in paso robles california complete connections in petitioner rita snyder rita snyder applied to the city of el paso de robles california the city for a business license on the application form for that license the application she stated that she was the owner of the business in question its name was complete connection and the type of business to be licensed was business services in she responded to a questionnaire from the city with respect to that this also is a computational matter which petitioners have not separately challenged and we will not further discuss it - - business by stating that its name was complete connections it was owned by her and petitioner james snyder james snyder its business was income_tax accounting and it was a sole_proprietorship on date she applied for a renewal business license for the business named complete connections again stating that it was owned by her and james snyder and describing its business as computerized accounting and tax services on date james snyder filed a statement fictitious business name statement with the county of san luis obispo california in that statement mr snyder stated that the fictitious business name was complete connections computer systems the name of the registrant was james d snyder and the business in question was conducted by an individual petitioners’ federal_income_tax returns for petitioners made a joint_return of income on form_1040 u s individual_income_tax_return the form_1040 attached to the form_1040 is a schedule c profit or loss from business sole_proprietorship the schedule c on the schedule c petitioners state that they are the proprietors of a business named complete connections the business of which is computer sales bookkeeping and taxes the schedule c shows gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure other income of dollar_figure expenses of dollar_figure and - - a net profit of dollar_figure the form_1040 reports no income or any other item from any trust for through petitioners also made joint returns of income on form sec_1040 u s individual income_tax returns the through form sec_1040 except for none of those returns reports any item identified with a business named complete connections for petitioners reported dollar_figure of wages dollar_figure of which is identified on a form_w-2 wage and tax statement as being paid_by complete connections trust to james snyder the through form sec_1040 do however report the following amounts of income from j r trust year amount dollar_figure big_number big_number big_number federal_income_tax returns for complete connections trust beginning with and continuing for and either rita or james snyder made a return of income on form_1041 u s fiduciary return of income for and or u s income_tax return for estates and trust for and claiming to report the income of complete connections trust a complex_trust created on date and carrying ona business of the same name such returns being referred to collectively as the complete connections trust returns each of the complete connections trust returns is signed by one or the - j- other of james or rita snyder as a fiduciary for one kevin r richards is reported as a fiduciary and for such person is reported as trustee the business carried on under the name complete connections is described as for bookkeeping taxes and computer sales and for the remaining years business services the complete connections trust returns report the following amounts of gross_receipts and miscellaneous income from such business and interest_income unrelated to such business gross_receipts year misc items interest total dollar_figure --- dollar_figure big_number dollar_figure big_number big_number big_number big_number --- big_number the complete connections trust returns report the following costs of goods sold expenses and net profits cost of goods year sold expenses net profit dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the complete connections trust returns report the following deductions on account of distributions of income to j r trust year amount dollar_figure big_number big_number big_number for each trust year in question such income distribution_deduction along with a charitable_contribution_deduction of dollar_figure for was sufficient to reduce reported taxable_income to zero a tax_liability of zero was reported for each trust year through rita snyder’s business during the years in issue rita snyder engaged in business as a paid tax_return_preparer under the name complete connections complete connections checking account a business checking account account number in the name of complete connections the complete connections checking account was opened at santa lucia national bank no later than date and was closed on date the signature card for that account describes the account as a_trust account and shows as signatories both rita and james snyder each of whom is described as a manager all checks drawn on the complete connections checking account during were signed by either james or rita snyder federal_income_tax return for j r trust beginning with and continuing for and either rita or james snyder made a return of income on form_1041 u s fiduciary return of income for and or u s income_tax return for estates and trust for and --- - claiming to report the income of j r trust a complex_trust created on date and carrying on a business named j r and other activities such returns being referred to collectively as the j r trust returns each of the j r trust returns is signed by one or the other of james or rita snyder as a fiduciary for one kevin r richards is reported as a fiduciary and for one david j snyder is reported as trustee the business carried on under the name j r is described as for management services and for the remaining years investments the j r trust returns report the following amounts of gross_receipts from such business and interest_income unrelated to such business year gross_receipts interest total --- -- -- dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number with respect to such business the following expenses and net profits are reported year expenses net profit dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number the j r trust returns also report net rental income and distributions received from complete connections trust in the following amounts -- - year rental distribution dollar_figure dollar_figure big_number big_number big_number big_number big_number the difference between this amount and the deduction claimed by complete connections trust for a distribution of income for the year is explained by j r trust’s separate statement of interest_income for the year the j r trust returns report the following deductions on account of distributions of income to petitioners’ year distribution dollar_figure big_number big_number big_number for each trust year in question such income distribution_deduction along with charitable_contribution deductions of dollar_figure dollar_figure dollar_figure and dollar_figure for such years respectively was sufficient to reduce reported taxable_income to zero a tax_liability of zero was reported for each trust year through such distributions when reduced by interest from j r trust reported by petitioners and some or all of the categories of depreciation allocated to them by j r trust equal almost to the dollar the income reported by petitioners as having been received by j r trust year distribution interest depreciation difference dollar_figure -- dollar_figure dollar_figure big_number sec_76 big_number big_number big_number big_number big_number big_number big_number j r checking account a business checking account account in the name of j r ‘a trust’ the j r checking account was opened at santa lucia national bank no later than date the signature card for that account describes the account as a_trust account and shows as signatories both rita and james snyder each of whom is described as a manager the address shown on the j r checking account signature card checks and monthly statements is the same as the address shown on petitioners’ tax returns all checks drawn on the j r checking account during were signed by either james or rita snyder such checks included checks drawn to the order of rita snyder james snyder robert c miller d d s big creek lumber co southern california gas co pacific bell all states wal mart home furniture gallery dan’s economy tires albertsons paso robles waste disposal new covenant church of god k mart steven j harmon m d central coast pathology payless shoes musician’s emporium bakery works and bauer speck student council petitioners’ residence petitioners purchased their personal_residence the residence located pincite quarterhorse lane paso robles california on date the grant deed by which they acquired the residence the first grant deed shows the grantees as james d snyder and rita k snyder husband and wife as tenants in common by grant deed dated date the second grant deed petitioners in the same capacity as in the first grant deed transferred the residence to kevin r richards and david j snyder as trustees for j r trust the second grant deed was recorded on date between the dates of execution and recordation of the second grant deed by deed_of_trust dated date and recorded date petitioners as husband and wife encumbered the residence to secure their indebtedness to united savings bank in the amount of dollar_figure respondent’s adjustments attached to the notice are statements listing and explaining respondent’s adjustments to petitioners’ income among the adjustments listed are the following involving respondent’s attribution to petitioners of income from complete connections trust and j r trust trust comp conn dollar_figure dollar_figure dollar_figure dollar_figure j r -- big_number big_number big_number in the case of both trusts respondent explains the adjustments as resulting from alternatively respondent’s disregard of the trust since it is a sham with no economic_substance the status of the trust as a grantor_trust application of the assignment_of_income_doctrine pursuant to which income is taxed to the true_earner of that income and application of sec_652 or sec_662 including in the gross_income of beneficiaries certain trust amounts also in the case of both trusts respondent explains that petitioners have failed to show that they are entitled to any deductions in excess of the amounts determined by respondent opinion it burden_of_proof in pertinent part rule a provides the burden_of_proof shall be upon the petitioner in certain circumstances if a petitioner introduces credible_evidence with respect to any factual issue relevant to ascertaining such petitioner’s liability for tax sec_7491 places the burden_of_proof on respondent see sec_7491 rule a sec_7491 is effective with respect to examinations commenced after date see internal_revenue_service restructuring and reform act of rra publaw_105_206 sec c 112_stat_726 respondent concedes that the examination of petitioners commenced after date sec_7491 establishes prereguisites the prereguisites to establishing that the burden_of_proof may lie with respondent under sec_7491 in pertinent part sec_7491 provides limitations ---paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item and b the taxpayer has maintained all records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews the burden is on the taxpayer to show that the prerequisites are satisfied see h conf rept pincite 1998_3_cb_747 at trial counsel for petitioners who has since withdrawn as counsel conceded that petitioners bear the burden_of_proof with respect to the deficiencies determined by respondent we accept that concession and so find respondent bears the burden of production with respect to penalties see sec_7491 il deficiencies in tax a introduction petitioners’ arguments respondent has adjusted petitioners’ income by attributing to petitioners items of income reported by complete connections trust and j r trust respondent has done so under the various even if petitioners had not by their counsel so conceded there is evidence to support such a finding for instance petitioners failed to respond to respondent’s interrogatories and were sanctioned by the court for such failure and failed to cooperate with respondent in stipulating facts for trial respondent’s motions to compel production of documents and responses to interrogatories contain a litany of petitioners’ failures to provide information to respondent during the audit of their income_tax returns or cooperate in preparation of this case for trial petitioners have provided no rebuttal to such litany -- - theories set forth in our findings_of_fact in the petition petitioners have assigned error to such adjustments but have averred no facts in support of such assignments other than facts concerning perceived procedural errors by respondent on brief petitioners’ principal argument is that respondent has committed procedural errors we distill from the petition and petitioners’ briefs the following components of petitioners’ argument they did not receive a valid notice_of_deficiency no tax has been assessed and they were denied due process during the examination of their returns response to petitioners’ arguments respondent sees no merit in petitioners’ arguments we agree with that observation a validity of notice petitioners allege defects in the notice including that it and its attachments were not signed under penalties of perjury do not cite any taxing statute or contain certified evidence to support the adjustments and constitute hearsay a short answer to most of petitioners’ complaints can be found in an opinion of the court_of_appeals for the ninth circuit the court_of_appeals to which any appeal in this case likely would lie the internal_revenue_code does not require the notice_of_deficiency to be signed see sec_6212 i f the secretary determines that there is a deficiency he is authorized to send such -- - deficiency to the taxpayer by certified mail or registered mail see also 71_f2d_673 2d cir notice_of_deficiency need not be signed moreover in scar v commissioner we held that no particular form is required for a valid notice_of_deficiency and the commissioner need not explain how the deficiencies were determined 814_f2d_1363 9th cir citation omitted xk 964_f2d_888 9th cir affg tcmemo_1991_220 in 814_f2d_1363 9th cir the court_of_appeals for the ninth circuit considered a notice_of_deficiency that on its face revealed that no determination_of_a_deficiency had been made with respect to the taxpayers in question for the year in question see id pincite the court_of_appeals held that such a notice was invalid and the petition contesting such notice should have been dismissed in the taxpayers’ favor for lack of jurisdiction see id commenting on scar we have held where the notice_of_deficiency does not reveal on its face that the commissioner failed to make a determination a presumption arises that there was a deficiency determination 90_tc_110 we have examined the notice and on its face it does not reveal that respondent failed to make a determination it is addressed to petitioners references their through tax years states both that respondent has determined that petitioners owe additional tax or other_amounts or both for such years and the size of those amounts and sets forth the adjustments and explanations of those adjustments giving rise to such determinations petitioners have failed to rebut the resulting presumption that respondent did determine deficiencies in petitioners’ income taxes for their through taxable years petitioners’ hearsay objection is misplaced the notice does not constitute hearsay since it was not admitted into evidence for the truth of the matters asserted therein see fed r evid c but merely to evidence that it was issued and thus formed a predicate for our jurisdiction see rule a b assessment of tax petitioners argue that since respondent has not made an assessment of tax under sec_6203 there is no deficiency and therefore the notice is invalid and this court lacks jurisdiction petitioners fail to understand that generally the determination_of_a_deficiency in tax precedes assessment of the tax in pertinent part sec_6212 provides that if the secretary determines that there is a deficiency in income_tax he is authorized to send notice of such deficiency to the taxpayer by certified mail or registered mail in pertinent part sec_6213 then allows the taxpayer days days if the notice is addressed to a person outside of the united_states to file a petition in the tax_court for review of the deficiency generally sec_6213 prohibits any assessment -- - from being made until either the expiration of the or days or after the decision of the tax_court becomes final that procedure provides an opportunity for a taxpayer to have his or her tax_liability reviewed by the tax_court before an assessment is made petitioners’ argument is without merit c audit level procedures petitioners argue that they were deprived of due process because respondent allegedly did not follow administrative procedures during the audit of their returns proceedings before the tax_court are de novo therefore our determination of a taxpayer’s liability is based on the merits of the case and not on the record developed at the administrative level 62_tc_324 johnston v commissioner tcmemo_2000_315 there is no statutory requirement that respondent must follow certain administrative procedures prior to issuing a notice further this court has held that a revenue agent’s failure to follow administrative procedures prior to issuance of a notice_of_deficiency does not invalidate the notice see eg guilford v commissioner tcmemo_1987_535 lack of appellate conference or 30-day_letter does not affect the validity of notice in any event petitioners failed to prove any irregularities in respondent’s examination b discussion introduction notwithstanding the lack of merit to petitioners’ arguments petitioners have assigned error to respondent’s adjustments the evidence supports those adjustments and petitioners have offered nothing in rebuttal based on the facts we have found we infer and find the following additional facts both before and after the years in issue petitioners carried on a proprietorship variously called complete connection complete connections or complete connections computer systems without distinction complete connections during such preceding and following years under the name complete connections petitioners provided tax preparation bookkeeping and accounting services and engaged in certain computer related_services during the years in issue petitioners engaged in some or all of those activities and reported gross_receipts from such activities and miscellaneous related items of income on returns they made for complete connections trust petitioners exercised control_over complete connections trust as evidenced by their signatures as fiduciaries on the complete connections trust returns and their authority to write checks on the complete connections checking account petitioners distributed the income of complete connections trust to j r trust j r trust reported such income and also reported gross_receipts from business and interest petitioners transferred their residence to j r trust but - - continued to treat it as if they owned it as evidenced by their use of the residence to secure an indebtedness of theirs after their purported transfer of it to the trust petitioners exercised control_over j r trust as evidenced by their signatures as fiduciary on the j r trust returns and their authority to write checks on the j r checking account petitioners distributed the income of j r trust to themselves and used the j r trust account to pay their personal expenses as evidenced by checks drawn for instance to robert c miller d d s new covenant church of god k mart steven j harmon m d central coast pathology payless shoes musician’s emporium bakery works and bauer speck student council fundamental principles a fundamental principle of tax law is that income is taxed to the person who earns it see 337_us_733 281_us_111 recently in barmes v commissioner tcmemo_2001_155 we applied assignment_of_income principles to tax the income of a business to a taxpayer who had attempted an anticipatory assignment of that income to a_trust we had this to say attempts to subvert the fundamental principle that income is taxed to the person who earns it by diverting income away from its true_earner to another entity by means of contractual arrangements however cleverly drafted are not recognized as dispositive for federal_income_tax purposes regardless of whether such arrangements are otherwise valid under state law see --- - 73_tc_1246 see also 686_f2d_490 7th cir affg tcmemo_1980_568 the true_earner of income is the person or entity who controlled the earning of such income rather than the person or entity who received the income see vercio v commissioner supra pincite citing 69_tc_1005 see also commissioner v sunnen u s pincite the crucial question remains whether the assignor retains sufficient power and control_over the assigned_property or over receipt of the income to make it reasonable to treat him as the recipient of the income for tax purposes pursuant to a second fundamental principle we may ignore a transfer in trust as a sham where the transfer has not in fact altered any cognizable economic relationship between the putative transferor and the trust property see eg 79_tc_714 affd 731_f2d_1417 9th cir recently in muhich v commissioner tcmemo_1999_192 affd 238_f3d_860 7th cir we listed the following factors to be considered in determining whether a_trust lacks economic_substance for tax purposes whether the taxpayer’s relationship as grantor to the property differed materially before and after the trust’s formation whether the trust had an independent_trustee whether an economic_interest passed to other beneficiaries of the trust and whether the taxpayer felt bound by any restrictions imposed by the trust itself or by the law of trusts xk k grantor_trust provisions -- - under specified circumstances the statutory grantor_trust provisions sec_671 through treat the grantor of the trust and sometimes a third party as the substantial owner of all or part of the trust trust income is taxed to the substantial owner under the rules of sec_671 because the conditions imposed by each of the grantor_trust provisions are independent of those imposed by the others the grantor can avoid taxation only if he does not possess a disqualifying reversionary_interest sec_673 the trust cannot be revoked by the grantor or a nonadverse_party sec_676 trust income cannot be distributed to the grantor or the grantor’s spouse or used to pay for insurance on their lives without the consent of an adverse_party sec_677 specified powers to control beneficial_enjoyment of the corpus or income are not vested in the grantor or certain other persons sec_674 and certain administrative_powers are not exercisable by the grantor ora nonadverse_party sec_675 analysis a income with respect to complete connections trust we have found that petitioners carried on the same business activities both before and after the trust reported income from such activities and we have found that petitioners exercised control_over the trust such facts are consistent with respondent’s - - application of the assignment_of_income_doctrine to tax to petitioners at least the trust’s income derived from their personal services and his disregard of the trust as a sham which would tax all of the trust’s income to petitioners petitioners have failed to introduce into evidence any indenture or other document establishing the terms of complete connections trust nor have they obtained the testimony of kevin richards who is described on two of the complete connections trust returns as either fiduciary or trustee petitioners were made aware of the need for the trust documents during the examination of their returns for the years in issue and such documents were requested during discovery they have not demonstrated nor would we easily believe that they lacked access to such documents nor have they shown that mr richards is unavailable to testify we infer from petitioners’ failure to produce such evidence that either it does not exist or if it does exist it would be negative to petitioners 886_f2d_1237 9th cir affg 89_tc_1063 6_tc_1158 affd 162_f2d_513 10th cir if petitioners retained sufficient power and control_over complete connections’ receipt of income then such income would be taxable to them see barmes v commissioner supra petitioners have failed to prove that they retained any less power and control_over complete connections’ -- - receipt of income than necessary to tax to them such income they also have failed to prove that complete connections trust should not be disregarded as a sham since the transfer in trust lacked economic_substance see discussion of relevant factors section ii b supra as set forth in muhich v commissioner supra finally petitioners have failed to prove that one or both of them should not be treated as the owner of all ora portion of complete connections trust on account of application of one or more of the grantor_trust_rules found in sec_673 through with respect to j r trust we have less information with respect to its business or income producing activities we know it obtained title to the residence petitioners’ home and paid their personal expenses nevertheless we are confident that petitioners must take into account the trust’s income attributed to them by respondent since for similar reasons as with respect to complete connections trust petitioners have failed to prove that the trust should not be disregarded as a sham or is not a grantor_trust b deductions in the case of both trusts respondent has attributed to petitioners substantial amounts of gross_receipts from business without allowing them various offsetting business deductions and costs claimed by the trusts in the notice respondent explains that petitioners have failed to show their entitlement to such - - deductions in the petition petitioners aver no facts concerning such deductions and on brief they have proposed no fact and made no argument with respect to such deductions at best we know that rita snyder prepared tax returns and may have provided other business services james snyder testified that he was in the general computer business buying and selling computers and doing service work and installations while we assume that james snyder incurred costs in buying computers for resale we have no basis other than the self-serving figures on the complete connections tax returns for estimating such costs we need not accept those figures a taxpayer must keep sufficient records to substantiate amounts such as the cost_of_goods_sold required to be shown on a return see sec_1 l a income_tax regs eg newman v commissioner tcmemo_2000_345 we likewise have no basis for estimating any business_expenses deductible under sec_162 or any other section indeed we have found that petitioners paid personal expenses from the j r checking account without specific authority no deduction is allowed for personal living or family_expenses sec_262 while it is within the purview of this court to estimate the amount of allowable deductions where there is evidence that deductible expenses were incurred 39_f2d_540 2d cir we must have some basis on which an estimate may be made 85_tc_731 see also 939_f2d_874 9th cir because the record contains no evidence upon which we could base such an estimate we conclude that petitioners have failed to prove that they are entitled to claim any deductions under sec_162 or any other section or any costs of goods sold c conclusion the income adjustment on account of complete connections trust for is dollar_figure while gross_receipts reported by complete connections trust for that year are only dollar_figure no miscellaneous items of income are reported there is no explanation for that difference and therefore we cannot sustain an income adjustment for on account of complete connections trust in an amount greater than dollar_figure for j r trust for all years and for complete connections trust for through we sustain income adjustments in the amounts determined by respondent except as follows for all years income attributed from the trusts to petitioners must be reduced to reflect income distributions from j r trust to petitioners reported on the through form sec_1040 and salary payments and any other_amounts so reported the parties shall take such adjustments into account in making the rule computation here required tit penalties a sec_6662 a -- p7 - sec_6662 provides for an accuracy-related_penalty the accuracy-related_penalty in the amount of percent of the portion of any underpayment attributable to among other things negligence or intentional disregard of rules or regulations without distinction negligence any substantial_understatement_of_income_tax or any substantial_valuation_misstatement respondent determined the accuracy-related_penalty against petitioners although the notice states that respondent bases his imposition of the sec_6662 accuracy-related_penalty upon one or more of the three grounds listed in sec_6662 b through on brief respondent relies only on his claims that petitioners were negligent or substantially understated their income_tax respondent bears the burden of production with respect to all penalties see sec_7491 the burden imposed by sec_7491 is only to come forward with evidence regarding the appropriateness of applying a particular addition_to_tax or penalty to the taxpayer respondent need not negate all defenses to the additions or penalties see 116_tc_438 respondent has met his burden with respect to his claim of negligence by establishing that petitioners in understating their income were negligent and disregarded rules or regulations further the deficiency we have redetermined for each year indicates a substantial_understatement of income see sec_6662 in the petition petitioners aver that they acted - - upon professional advice in preparing the through form sec_1040 they have however failed to provide evidence that they received advice on which they were entitled to rely we assume that they rely exclusively on our finding that there was no deficiency in tax since we have found a deficiency in tax for each year we sustain respondent’s determination of a penalty under sec_6662 on the grounds of either negligence or substantial_understatement of income modified only to take account of the amount of each deficiency that we have determined b sec_6673 introduction respondent asks that we impose a penalty against petitioners under sec_6673 that section provides sec_6673 sanctions and costs awarded by courts a tax_court proceedings ---- procedures instituted primarily for delay etc ---whenever it appears to the tax_court that---- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled principles before they - - file returns and litigate 791_f2d_68 7th cir see also grasselli v commissioner tcmemo_1994_581 quoting coleman a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law id the petition contains numerous frivolous arguments moreover the record is replete with evidence of delay and it is clear that petitioners unreasonably failed to pursue available administrative remedies we need not find specific damages to impose a penalty under sec_6673 rather that section is a penalty provision intended to deter and penalize frivolous claims and positions in deficiency proceedings 102_tc_596 petitioners do not here argue for any change in the law and notwithstanding that technically petitioners do not here prevail because of their failure to prove their case there are numerous cases that establish that taxpayers cannot use trusts as petitioners appear to have done to avoid tax or shift income from one taxpayer to another see eg 79_tc_714 affd 731_f2d_417 9th cir 73_tc_1246 69_tc_1005 barmes v commissioner tcmemo_2001_155 matrixinfosys trust v commissioner tcmemo_2001_133 muhich v commissioner tcmemo_1999_192 affd 238_f3d_860 7th cir alsop v commissioner tcmemo_1999_172 harrold v commissioner t c - - memo affd 960_f2d_1053 8th cir vnuk v commissioner tcmemo_1979_164 affd 621_f2d_1318 8th cir following are our grounds for imposing a penalty on petitioners under sec_6673 the petition petitioners’ assignments of error include the following respondent’s failures to show documented authority to impose a tax_liability the legal authority to impose a tax_liability and the authority source for the imposition of a legal tax obligation upon revenue sources from within the united_states petitioners’ averments in support of their assignments of error include the following the notice_of_deficiency is required by internal_revenue_code to be signed by a duly appointed assessment officer there is nothing indicated on form 4549-a which is an attachment to the notice_of_deficiency that clearly defines that a duly authorized signature is present as required by the internal_revenue_code sec_6201 nor are any of the forms in compliance to sec_6065 petitioner on information and belief alleges that the sole purpose of respondent’s notice_of_deficiency is for the obvious purpose of ensnaring the petitioner into a fraudulently obtained federal tax_court jurisdiction on the provision that this petitioner is properly documented in the trust’s individual_master_file imf this trust’s source of revenue is from within the united_states and does not conform to any federally regulated taxable objects petitioner on information and belief disputes the statutory_grouping of gross_income and the residual_grouping of gross_income as it may relate to this matter pursuant to sec_1_861-8 --- - those assignments and averments contain tax-protester rhetoric that we are all too familiar with and which courts have rejected time and time again see eg our discussion supra at section it a a validity of notice 114_tc_136 rejecting as reminiscent of tax-protester rhetoric source_of_income argument based on sec_1_861-8 income_tax regs johnston v commissioner tcmemo_2000_315 rejecting argument that respondent must follow certain administrative procedures prior to issuing notice_of_deficiency browder v commissioner tcmemo_1990_408 rejecting as frivolous and groundless claim that the irs lacked delegated authority to impose an income_tax rice v commissioner tcmemo_1978_334 rejecting argument that notice_of_deficiency is an unlawful taking of property without due process - - failure to cooperate by order dated date the order we granted in part respondent’s motions to compel responses to interrogatories and to compel production of documents the motions we granted the motions to the extent that we ordered compliance with such discovery we set for hearing those portions of the motions seeking the imposition of sanctions if petitioners failed to comply with the order we held such hearing on date the hearing when this case was called from the calendar at the trial session of the court commencing that day in san francisco california we imposed sanctions because of petitioners’ failure to comply with the order in the motions respondent detailed petitioners’ failures to cooperate in the examination of the through form sec_1040 by respondent’s agents prior to the issuance of the notice and their failure to cooperate in preparing this case for trial specifically respondent claimed petitioners james and rita snyder did not provide any documents or other information to the internal_revenue_service during the audit of their through form sec_1040 federal_income_tax returns attached to the motions are copies of letters and documents evidencing respondent’s repeated unsuccessful efforts to obtain petitioners’ cooperation in discovery at the hearing petitioners had the opportunity to rebut such claims that petitioners had failed to cooperate but they did not we accept those claims as true delay petitioners failed to cooperate in discovery which we can and do consider as evidence of an intent to delay these proceedings see eg lipari v commissioner tcmemo_2000_280 in addition we consider the following actions as evidence of delay petitioners refused to stipulate the authenticity of numerous documents to which petitioners could not have entertained good_faith doubts about such authenticity petitioners refused to stipulate the notice despite the fact that they attached a copy of the notice to their petition they refused to stipulate their own tax_return for and the tax returns for complete connections trust and j r trust notwithstanding that rita snyder personally had prepared the returns and was familiar with them they refused to stipulate to complete connections trust’s and j r trust’s bank records despite the fact that petitioners personally handled the two trusts bank transactions and were familiar with them asa result respondent was forced unnecessarily to produce foundational witnesses to attest to the authenticity of these records petitioners refused to stipulate certain government records such as deeds to their home and business licenses for complete connections trust which petitioners themselves completed and submitted to the appropriate local agency as a result - -- respondent was forced to obtain certified copies of these records and offer them separately to the court petitioners filed a motion on date requesting that the notice be declared invalid which motion the court denied on date petitioners filed another motion requesting that the notice be declared invalid despite the fact that the court had already considered the issue which motion the court again denied finally on brief petitioners have failed to address the substance of respondent’s objections conclusion petitioners are deserving of a penalty under sec_6673 as we stated supra sec iii b the purpose of sec_6673 is to compel taxpayers to think and to conform their conduct to settled principles before they file returns and litigate petitioners are intelligent people they know that when taken together their returns and the trust returns virtually eliminate their liability to pay tax by offsetting against income that they earned deductions for personal expenses that they could not have claimed on their own returns rita snyder is a professional preparer of tax returns and we assume has sufficient experience to know that such scheme was illegitimate they failed to cooperate in respondent’s examination and in preparation of this case for trial they have delayed these proceedings because of their stonewalling and -- - failure to cooperate they have lost the opportunity to claim costs and deductions that they might have been able to claim and substantiate that however is a cost they have imposed on themselves without good reason petitioners have burdened respondent and this court with a case that we believe should not have been brought as a penalty for such action we impose a penalty under sec_6673 of dollar_figure an appropriate order and decision will be entered under rule
